Exhibit 10.18
 
AMENDED AND RESTATED
 
AGREEMENT
 
FOR
 
SERVICES
 
BETWEEN
 
ADMA BIOLOGICS Inc.
 
AND
 
ARETH LLC
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
AGREEMENT FOR 
SERVICES
 

TABLE OF CONTENTS          
ARTICLE I
General  Obligations  of ARETH
1
     
ARTICLE  II
Compensation
1
     
ARTICLE  III
Payments
1
     
ARTICLE IV
Period of Service
2
     
ARTICLE V
Changes in Scope of Services
2
     
ARTICLE VI
Warranty
2
     
ARTICLE  VII
Indemnification
2
     
ARTICLE  VIII
Limitation of Liability
3
     
ARTICLE IX
Insurance
3
     
ARTICLE  X
Relationship of ARETH  and ADMA
4      
ARTICLE XI
Personnel
4
     
ARTICLE XII
Ownership of Instruments of Service and Data
4
     
ARTICLE XIII
Permits and Licenses
5
     
ARTICLE XIV
Adherence to Laws
5
     
ARTICLE XV
Nondisclosure of Proprietary and Confidential  Materials
5
     
ARTICLE XVI
Force Majeure
6
     
ARTICLE XVII
Limited Agency-Procurement  Services
6
     
ARTICLE XVIII
Additional Services
7
     
ARTICLE  XIX
Governing Law
8
     
ARTICLE XX
Alternate Dispute Resolution
8
     
ARTICLE XXI
Notices and/or Communications
9
     
ARTICLE XXII
Waiver
10
     
ARTICLE XXIII
Severability
10
     
ARTICLE  XXIV
Entirety of Agreement
10
     

 
 
i

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
AGREEMENT FOR
SERVICES
 
THIS AMENDED AND RESTATED AGREEMENT, executed August 12, 2016 and effective as
of January 1, 2016 by and between ADMA BIOLOGICS INC., a Delaware corporation,
with its place of business at 465 Route 17 South, Ramsey, NJ
07446 ("ADMA")  and  ARETH LLC a New Jersey limited liability corporation,
with its principal  place  of  business  at  465 Route 17 South, Ramsey, NJ
07446 ("ARETH"), collectively referred to herein as "Parties", provides  as
follows:
 
ARTICLE I
 
GENERAL OBLIGATIONS OF ARETH
 
ADMA has entered into several contracts to conduct clinical trials for and the
manufacture and commercialization of plasma derived products and seeks to engage
ARETH to supplement its own staff and capabilities.  The  scope of services
(hereinafter, "Services") to be provided by ARETH to ADMA is stated herein and
shall generally consist of Warehousing, Office Space, Shipping,
Handling,  Receiving,  Inventory  Control, Clinical Trial Drug Management and
Drug Sample Storage, as well as certain IT, Telephone, Mail, and  all other
general and administrative  services  as reasonably  requested  by ADMA.
 
ARTICLE II
 
COMPENSATION
 
ARETH will be compensated for Services as set forth in Exhibit A.
 
ARTICLE III
 
PAYMENTS
 
ARETH shall submit to ADMA a request for payment (invoice) of all services and
other reimbursable costs incurred during the previous calendar month
period.  ADMA, for its part, agrees to make payments to ARETH, in the full
amount stated in the invoice or request for payment within ten business days.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
PERIOD OF SERVICE
 
ARETH and its affiliates, shall make its best efforts to complete its Services
for ADMA within the time period set by ADMA. If ARETH is unable to perform
services as requested by ADMA, ARETH agrees to notify ADMA within 24 hours of
its determination.
 
ARTICLE V
 
CHANGES IN SCOPE OF SERVICES
 
ADMA may, at any time, make changes in the scope of Services or in the
definition of Services to be performed upon mutually agreement of the parties.
In the event ADMA notifies ARETH of its desire to make a change in the scope of
Services that may change the cost of performance, ARETH shall, within ten (10)
working days after receiving such notice, give ADMA notification of any
potential change in price for the Services.·


ARTICLE VI
 
WARRANTY
 
 
A.
ARETH guarantees that the Services will be performed in accordance with
generally accepted standards in the industry and in accordance with its internal
(and affiliates) SOP's.

 
 
B.
ARETH's guarantees shall not apply when the defect is due to a natural disaster,
weather, storm, lightening, fire, flood, terrorist attack or other act of god
out of ARETH's direct control.

 
 
C.
All representations, warranties and guarantees made by ARETH in connection
with the Services are limited to those set forth in this Article VI. IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
SPECIFICALLY EXCLUDED. For any deficiencies in the Services, ADMA shall be
restricted to the remedies expressly set forth in this Article VI; such remedies
are ADMA's sole and exclusive remedies and ADMA hereby waives any and all other
remedies, whether at law or in equity, and regardless of whether the claim is
asserted under contract, tort (including the concurrent or sole and exclusive
negligence of ARETH), strict liability or otherwise.

 
ARTICLE VII
 
INDEMNIFICATION
 
 
A.
Subject to Section B below, ARETH will defend, indemnify and hold ADMA harmless
from all claims, liabilities, demands, costs, expenses (including attorneys'
fees) and causes of action arising out of third party claims for bodily injury
(including death) and damage to tangible property to the extent caused by a
negligent act or omission of ARETH, its employee or subconsultant.

 
 
2

--------------------------------------------------------------------------------

 
 

 
B.
ADMA hereby agrees to release, waive all rights of subrogation against, defend,
indemnify  and hold ARETH harmless from all claims, liabilities, demands, costs,
expenses (including attorneys' fees) and causes of action arising out of bodily
injury (including death) to any  person or damage or loss to any property
("Harms"), irrespective of ARETH's fault (including, without limitation, breach
of contract, tort including concurrent or sole and exclusive
negligence,  strict  liability  or otherwise  of ARETH),  when  the
Harms  result  from (i) the handling of specific products, materials
specifically requested by ADMA, including but not limited to, human plasma,
biological pharmaceuticals, by-products, clinical trial supplies, clinical trial
samples, specimens, and  other  related  equipment,  supplies  or chemicals (ii)
errors or omissions in ARETH' Services due  to  ARETH  being  required, directly
or indirectly, by ADMA to take certain actions contrary to the recommendations
of ARETH; (iii) errors or omissions in ARETH' Services while  assisting  in the
commissioning, start-up or operation of ADMA's facilities; and (iv) the acts,
errors,  omissions  or negligence of ADMA.

 
ARTICLE VIII
 
LIMITATION OF LIABILITY
 
The total aggregate liability of ARETH arising out of the performance or breach
of this Agreement shall not exceed the lesser of $100,000 or the total amounts
paid by ADMA to ARETH in the prior 12 calendar months. Notwithstanding any other
provision of this Agreement, ARETH shall have no liability to the ADMA for
contingent, consequential or other indirect damages including, without
limitation, damages for loss of use, revenue or profit; operating costs and
facility downtime; or other similar business interruption losses, however the
same may be caused.  The limitations  and exclusions  of liability set forth in
this Article VIII  shall apply  regardless  of the fault, breach of contract,
tort (including the concurrent  or sole and exclusive  negligence), strict
liability or otherwise of ARETH, its employees  or subconsultants.
 
ARTICLE IX
 
INSURANCE
 
 
A.
During the term  of  this Agreement,  ARETH  shall, at its sole expense, secure
and maintain  in force policies  of insurance  of the following types:

 
 
1.
Workers' compensation coverage in accordance with the statutory requirements of
the jurisdiction in which services are to be performed.

 
 
2.
Employer's liability insurance with a minimum of $250,000.

 
 
3.
Comprehensive General Liability Insurance, subject to a limit for bodily injury
and property damage combined of at least $1,000,000 aggregate.

 
 
4.
Automobile liability insurance subject to a limit for bodily injury and property
damage combined, of at least $1,000,000 per occurrence.

 
 
B.
If requested, ARETH shall furnish
ADMA  certificates  of  insurance  evidencing  the
insurance  coverages  required  in  this Article  IX.   The certificates  shall
stipulate that should any of the above insurance policies be cancelled
before  the termination  of this Agreement,  the issuing company  will  endeavor
to mail  thirty (30) days' written notice  to  ADMA.

 
 
3

--------------------------------------------------------------------------------

 
 
 
C.
As between ARETH and ADMA,  ADMA  agrees to insure (or at its election  to
self-insure)  its existing property and the facilities which are the subject of
the ARETH' services, from  risks insurable under Fire and Extended Coverage, All
Risk Builder's Risk, and Business Interruption Insurance policies. ADMA hereby
waives  any  rights  which  it  or its  insurers may have against ARETH for any
damages,  losses  or expenses  resulting  from  the risks  to be insured (or
self-insured) by ADMA or its contractors on the  facilities  which  are  the
subject of ARETH' Services, and ADMA
agrees  to  include  ARETH  as  an  additional  insured in all such policies and
in any waiver of rights obtained by  ADMA  from  its  contractor with respect to
property  damage insurance carried by such contractor.

 
ARTICLE X
 
RELATIONSHIP OF ARETH AND ADMA
 
Subject to the applicability of Article XVII, the ARETH shall be and shall
operate  as  an  independent contractor with respect to  the  Services
performed  under  this  Agreement  and  shall not be nor operate as an agent or
employee  of ADMA.  This Agreement  is not intended  to be one  of hiring under
the provisions  of  a Workers'  Compensation  statute  or other law  and  shall
not be so construed. 
 
ARTICLE XI
 
PERSONNEL
 
ARETH agrees that during ARETH' performance of Services hereunder, adequate
provision shall be made to staff and retain the services of such competent
personnel as may be appropriate or necessary for the performance of such
Services. ADMA shall have the right to review the personnel assigned by ARETH,
and ARETH shall remove any personnel not acceptable to ADMA. ARETH may remove
personnel  assigned  to  the  Project  without  ADMA's  prior  approval,
provided  the progress  of the Services shall not be unreasonably impaired.
 
ARTICLE XII
 
OWNERSHIP OF INSTRUMENTS OF SERVICE AND DATA
 
 
A.
All materials and information that are the property of ADMA and all copies or
duplications thereof shall be delivered to ADMA by ARETH, if requested by ADMA,
upon completion of Services. ARETH may retain one complete set of reproducible
copies of all of its instruments of service.

 
 
B.
ARETH agrees they have no right, title or claim to the work, drug, programs,
data which is preformed and conducted by ADMA.

 

 
C.
ADMA agrees that they have no right, title or claim to the work, business,
SOP's, computer hardware, computer software, staff, buildings, assets or other
data and work performed by ARETH or its affiliates in the premises or for
services rendered under this agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
PERMITS AND LICENSES
 
ARETH represents to ADMA that it has and
will  maintain  during  the  performance  of  the  Services under this Agreement
any permits or licenses which,  under  the regulations  of  federal, state, or
local governmental authority, it may be required to maintain in order to
perform  the Services.
 
ARTICLE XIV
 
ADHERENCE TO LAWS
 
ARETH shall adhere to federal, state, and local laws, rules, regulations, and
ordinances applicable to performance of the Services hereunder including,
without limitation, all applicable provisions of federal and state law relating
to equal employment opportunity and non­discrimination.
 
ARTICLE XV
 
NONDISCLOSURE OF PROPRIETARY AND CONFIDENTIAL MATERIALS
 
ADMA and ARETH agree that any disclosure will be made on the following basis:
 

 
A.
Confidential ADMA Information  ("Primary Data") disclosed  to ARETH which  is
identified in writing by ADMA as proprietary to ADMA shall be: (1) safeguarded,
(2) maintained in confidence, and (3) made available by ARETH only  to  those 
of  its  employees  or  others who have a need-to-know and agree to equivalent
conditions pertaining to nondisclosure as contained  herein.

 
 
B.
Upon completion of the Project or sooner if ADMA so requests, the ARETH shall
return to ADMA's representative all Primary Data
furnished  to  the  ARETH  under  this  Agreement and shall, if requested,
deliver to the ADMA's representative all drawings, schedules, calculations, and
other documents generated by ARETH for use in
connection  with  the  Project  ("Secondary Data").

 
 
C.
ARETH shall not use for itself or to disclose to third parties any Primary Data
or Secondary Data without the prior written consent of Owner.

 
 
D.
The nondisclosure obligations pertaining to Primary and Secondary Data shall
terminate three (3) years from date ARETH's association with this Project
terminates.  The nondisclosure  obligations  shall not  apply to any  data
which:

 
 
5

--------------------------------------------------------------------------------

 
 

 
1.
Was known to the ARETH (and previously unrestricted) before disclosure of
Primary Data to ARETH under this Agreement or before generation of Secondary
Data;

 
 
2.
Is subsequently acquired by the ARETH from a third party who is not in default
of any obligation restricting the disclosure of such information; or

 
 
3.
Is subsequently available or becomes generally available to the public.

 
 
E.
Notwithstanding this nondisclosure obligation, ARETH may nevertheless draw upon
its experience in its future association with other companies.

 
ARTICLE XVI
 
FORCE MAJEURE
 
Any delays in or failure of performance by ARETH or ADMA, other than the payment
of money, shall not constitute default hereunder if and to the extent such
delays or failures of performance are caused by occurrences beyond the
reasonable control of ADMA or ARETH, as the case may be, including but not
limited to, acts of God or the public enemy; compliance with any order or
request of any governmental authority; fires, floods, explosion, accidents;
riots, strikes or other concerted acts of workmen, whether direct or indirect;
or any causes, whether or not of the same class or kind as those specifically
named above, which are not within the reasonable control of ADMA or ARETH
respectively. In the event that any event of force majeure as herein defined
occurs, ARETH shall be entitled to a reasonable extension of time for
performance of its Services under this Agreement.
 
ARTICLE XVII
 
LIMITED AGENCY - PROCUREMENT SERVICES
 
 
If this Agreement authorizes ARETH to perform procurement Services, the
following terms will apply:

 
 
A.
ADMA appoints ARETH as its Agent, and ARETH accepts such appointment to purchase
in ADMA's name and on behalf of ADMA, equipment, materials, supplies and
services in connection with the project(s).

 
 
B.
Such purchases shall be made by a special purchase order provided by ADMA, or
such other forms, terms and conditions, or modifications or revisions to said
forms as ADMA may in its sole discretion at any time instruct ARETH to use.
ARETH shall furnish ADMA with a copy of the purchase order document at the time
the purchase order is issued. All purchases shall be carried out in accordance
with the procedures mutually agreed upon by ADMA and ARETH.

 
 
C.
ARETH shall not have authority to accept or bind ADMA in any way to changes,
modifications, revisions, alterations, amendments, or supplemental, additional,
or different terms and conditions (hereinafter referred to as "deviations")
which may be submitted or requested by a vendor or contractor. ARETH shall
immediately submit any deviations  from  ADMA's   standard   terms   and  
conditions   to  ADMA   for  review   by  ADMA's Purchasing Manager or his
representative and such deviations shall not be accepted by ARETH unless ARETH
receives express written approval thereof from ADMA's Purchasing Manager or his
representative.

 
 
6

--------------------------------------------------------------------------------

 
 
 
D.
All purchase orders issued by ARETH hereunder shall be signed by ARETH for ADMA.
The ownership and title of all items purchased hereunder shall pass directly
from the selling party to ADMA, and ARETH shall at no time be a party to such
transaction other than as agent of ADMA unless requested by ADMA to do so. ADMA
shall have the unilateral right to have the commitment authority of ARETH, its
employee or this limited agency authorization in its entirety revoked and
cancelled at any time, with or without cause. ADMA shall be obligated directly
to the selling party for all payments for materials, equipment, supplies and
services procured hereunder.

 
 
E.
ARETH shall maintain at all times at its offices in Ramsey, NJ, a complete file
of all commitments, drawings, specifications, insurance certificates, guarantees
and warranties relating to its work on behalf of ADMA, and these shall remain
the property of ADMA and shall be turned over to ADMA at the conclusion of the
project.

 
 
F.
The agency relationship created hereby shall be limited to the purchase of
materials, equipment, supplies and services for the project and to such
ancillary activities as may be necessary or appropriate in connection therewith,
including but not limited to, freight movement, freight consolidation and
freight forwarding; expediting of deliveries of purchased items, and receiving
reports for such items when they arrive at the project.

 
 
G.
ARETH shall not have authority to make any representation on behalf of ADMA or
to commit ADMA in any way beyond the express authority granted by this Article
XVII, unless otherwise granted by ADMA in writing.

 
 
H.
ADMA shall hold ARETH and its employees harmless from any claims, suits or
liabilities arising out of any breach or other failure of performance by any
contractor, vendor or supplier under any contract or purchase order issued by
ARETH hereunder.

 
 
I.
ARETH shall give ADMA immediate notice in writing of any action, suit or lien
filed or to be filed, and prompt notice of any claim made against ADMA or ARETH
by any vendor, contractor or subcontractor which may result in litigation or a
lien in any way related to the project. ARETH's liability for its Services is as
stated in Article VI  and, except for the gross negligence or willful misconduct
of ARETH or its employees, ADMA will defend and indemnify ARETH from any
actions, suits, liens or claims asserted by any vendor, contractor or
subcontractor.

 
ARTICLE XVIII
 
ADDITIONAL SERVICES
 
If this Agreement includes the furnishing of construction consulting Services by
ARETH, the following terms will apply:
 
 
7

--------------------------------------------------------------------------------

 
 
 
A.
If ARETH is called upon to observe the work of ADMA's construction service
contractor(s) for the detection of defects or deficiencies in such work, ARETH
will not bear any responsibility or liability for such defects or deficiencies
or for the failure to so detect. ARETH shall not make inspections or reviews of
the safety programs or procedures of the construction service contractor(s), and
shall not review their work for the purpose of ensuring their compliance with
safety standards.

 
 
B.
ARETH shall not assume any responsibility or liability for performance of the
construction services, or for the safety of persons
and  property  during  construction,  or  for  compliance with federal,
state  and local  statutes, rules, regulations  and  codes  applicable  to the
conduct  of  the construction services.



 
C.
All services performed by others, including construction service contractors and
their subcontractors, shall be warranted only by such others and not by the
ARETH.

 
 
D.
All contracts between ADMA and its construction service contractor(s) shall
contain broad form indemnity and insurance clauses in favor of ADMA and ARETH,
in a form satisfactory to ARETH.

 
ARTICLE XIX
 
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.
 
ARTICLE XX
 
ALTERNATE DISPUTE RESOLUTION
 
 
A.
ADMA and ARETH understand and appreciate that their long term mutual interests
will be best served by affecting a rapid and fair resolution of any claims or
disputes which may arise out of the Services performed under this Agreement or
from any dispute concerning Agreement terms. Therefore, both Parties agree to
use their best efforts to resolve all such disputes as rapidly as possible on a
fair and equitable basis. The first stage of the resolution process shall be
negotiations between the respective project managers of the Parties.

 
 
B.
If any dispute or claim arising under this Agreement cannot be readily resolved
by the Parties pursuant to negotiations between the project managers, the
Parties agree to refer the matter to a panel consisting of one (1) executive
from each party not directly involved in the claim or dispute for review and
resolution. A copy of the Agreement and other relevant documents, agreed upon
facts (and areas of disagreement), and concise summary of the basis  for each
side's contentions will be provided to both executives who shall review the
same, confer, and attempt to reach  a mutual resolution of the issue.

 
 
C.
If the dispute has not been resolved under the process  set forth in Section B
within thirty (30) days after the dispute  was first referred  to the executive
panel,  the Parties  will  attempt  to resolve the dispute through non-binding
mediation. If the mediation is to be utilized, the
Parties  shall  select  a  single
unrelated  but  qualified  Mediator  who  shall  conduct a meeting (not to
exceed one day) during which each party shall present its version of the
facts  (supported by relevant documents), its assessment of
damages,  and  its  argument.  The Parties shall provide the Mediator with
copies of all documents provided to their executives under Section B at least
ten (10) days prior to the scheduled date of the mediation meeting.  The Parties
may also provide the Mediator with copies of any laws or regulations that they
feel are relevant to the dispute. A copy of the Agreement will be provided to
the Mediator. Formal written arguments, legal memorandum, and live testimony are
discouraged but may be permitted at the discretion of the Mediator. Each party
agrees to make any relevant, non-privileged documents available to the other
party for its review and use in preparing its position under this clause without
the need for subpoena or other court order.

 
 
8

--------------------------------------------------------------------------------

 
 
 
D.
After the presentations of the Parties, the Mediator will meet with both Parties
and provide each of them, on a confidential basis, with his/her views of the
strengths and weaknesses of their respective positions. The Parties will then
attempt to resolve the matter with the assistance of the Mediator.  If the
Parties cannot achieve resolution at the mediation meeting or within forty-eight
(48) hours after the close of such meeting, the Mediator will, within fifteen
(15) additional days, issue a written, non-binding decision on the disputed
issues.

 
 
E.
If the matter has not been resolved utilizing the processes set forth above and
the Parties are unwilling to accept the non-binding decision of the Mediator,
either or both Parties may then elect to pursue resolution through litigation.
In the event of any litigation between the Parties, it is agreed and stipulated
that the case shall be heard and decided by the court, without a jury.

 
 
F.
The costs of the Mediator shall be borne by the losing party (determined at
mediation or through subsequent litigation).  Each Party will bear its own costs
of mediation.

 
ARTICLE XXI
 
NOTICES AND/OR COMMUNICATIONS
 
All notices and/or communications to be given under this Agreement shall be in
writing and shall be addressed as follows:
 
 
To ARETH:
 
Original to: Jim Komas
Position:     Vice President, Operations
Address:     465 Route 17 South, Ramsey, NJ 07446
 
To ADMA:
 
Original to: Adam S. Grossman
Position:     President & CEO
Address:     465 Route 17 South,Ramsey, NJ 07446
 

 
 
9

--------------------------------------------------------------------------------

 
 



 
Either party may, by written notice to the other, change the representative or
the address to which such notices, certificates, or communications are to be
sent.

 
ARTICLE XXII
 
WAIVER
 
Waiver by either party of any breach or failure to enforce any of the terms and
conditions of this Agreement at any time shall not in any way effect, limit, or
waive such party's rights thereafter to enforce and compel strict compliance
with all the terms and conditions of this Agreement.
 
ARTICLE XXIII
 
SEVERABILITY
 
Any provision of this Agreement prohibited by law shall be ineffective to the
extent of such prohibition without invalidating the remaining provisions of this
Agreement.
 
ARTICLE XXIV
 
ENTIRETY OF AGREEMENT
 
This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
discussions concerning the subject matter hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.
 
ARETH:
 
By: /s/ Jim Komas


Title: Vice President, Operations
ADMA:


By: /s/ Adam S. Grossman


Title: President and CEO

 
[SIGNATURE PAGE TO AMENDED AND RESTATED SERVICES AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A - COMPENSATION RATES


1.           Rent (Base) includes - All furniture, desks, offices, cubicles,
conference rooms use (existing
space), lunch room/kitchen use, Warehouse use, parking – 12,000sq ft for 2016
forward on an annually renewal basis ($16 per sq ft)


2.           Services Include the following:
 
·
Office Equipment (Telephone system, Voicemail, Fax, Copier, Scanner, Computers)

 
·
Office Equipment Services (all base service charges and costs on above equip)

 
·
T1 Data - Internet, Microsoft Exchange E-mail, VPN & Terminal Services
Accounting Software, Inventory Software, All Existing Computer programs

 
·
Office Cleaning Services

 
·
Garbage Removal

 
·
Electric, Gas, Water - Electric  will be billed to ADMA for its actual use if
ADMA elects to utilize and occupy additional space over and above the 12,000sq
ft

 
·
Security Monitoring Services

 
·
Warehousing - Freezers (Existing), Refrigerators (Existing), Packing Materials
(Boxes, shipping materials and supplies, Warehousing staff, receipt of goods and
leveraging any shipping rate discounts)



3.           All additional expenses  incurred  by the  building  tenants  such
as  but not limited to:
 
·
Office repair and Maintenance, snow removal, landscaping, HVAC repair, etc. will
be charged to ADMA at a rate equal to the amount of space utilized in the
building.



For 2016 the rate would be 25% - For 2017 forward the rate would be 30%.


For CY 2016 forward rent will be calculated at 12,000sq ft unless the actual
amount of space increases due to company growth at ADMA’s option.  [12,000 * $16
per square foot = $192,000 / 12 months = $16,000 per month]
 
 
 

--------------------------------------------------------------------------------

 
 
Responsibilities of Areth LLC in Relation to Provision of Services to ADMA
Biologics


 
1.
Maintain facilities and operations according to its SOP's, including receiving
areas, cold storage (2-8°C) areas, and shipping areas.

 
2.
Maintain appropriate inventories of packaging and shipping supplies.

 
3.
Receive and examine incoming products and materials according to agreed upon
protocols, and complete agreed upon documents related to this work.

 
4.
Promptly report to ADMA Biologics any deviations related to receipt of
materials.

 
5.
Unpack and place received materials into areas dedicated to ADMA Biologics
product. Record time and location of placement of materials, and temperature of
storage area.

 
6.
Monitor temperatures according to accepted protocols, and document the results.

 
7.
Report any temperature deviations promptly to ADMA Biologics.

 
8.
Work with ADMA Biologics to rectify any problems and to correct any deviations.

 
9.
When instructed by ADMA Biologics, retrieve materials and package for shipping,
with documentation, according to agreed upon protocols, including any
temperature control materials, inserted documents and labeling.

 
10.
Arrange for shipping according to agreed upon protocols, and maintain
documentation of request for pickup and actual shipping.

 
11.
Provide 24 hour security and monitoring for all ADMA temperature sensitive
materials.

 
 